***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
  STATE OF CONNECTICUT v. ANTOINE GREENE
                (AC 39995)
                 DiPentima, C. J., and Moll and Bishop, Js.

                                   Syllabus

Convicted of the crime of manslaughter in the first degree, the defendant
    appealed to this court. The defendant originally was charged with the
    crime of murder in connection with the death of the victim. Following
    a hearing on probable cause, the trial court concluded that the state
    had failed to establish that the defendant intentionally killed the victim
    and, therefore, found a lack of probable cause on the charge of murder,
    and the state filed an amended information charging the defendant with
    manslaughter in the first degree. The defendant filed a motion to dismiss
    the amended information, which the trial court denied. Following a trial
    to the jury, the defendant twice moved for a judgment of acquittal,
    which the court denied, and the jury found the defendant guilty of
    manslaughter in the first degree. Thereafter, the defendant filed a motion
    for a new trial, which the court denied, and the defendant appealed to
    this court. Held:
1. Contrary to the defendant’s claim, the trial court’s finding of a lack of
    probable cause on the murder charge did not deprive it of jurisdiction
    over the defendant with respect to the subsequent manslaughter charge
    in the amended information; although that court initially found that the
    state had not established probable cause for murder and the court did
    not make an express finding at the probable cause hearing of probable
    cause for the manslaughter charge, it could reasonably be inferred from
    the court’s comments that it implicitly found that the state had estab-
    lished probable cause for manslaughter, as the court, at the probable
    cause hearing, inquired into whether the state intended to file an
    amended information and declined the defendant’s request that his bail
    be substantially lowered, and the court subsequently made its finding of
    probable cause for manslaughter explicit while ruling on the defendant’s
    motion to dismiss when it clarified that, as a result of the hearing on
    probable cause, it had found probable cause for the state to prosecute
    the defendant for the offense of manslaughter.
2. The defendant could not prevail on his claim that the evidence was
    insufficient to support a finding of probable cause that he was guilty
    of manslaughter in the first degree, which was based on his claim that
    the evidence presented at the probable cause hearing concerning the
    nature of the victim’s injuries pointed only to an intent to kill and not
    merely an intent to cause serious physical injury: the trial court’s initial
    finding of no probable cause for the specific intent to cause death did
    not preclude it from finding probable cause for the intent required for
    manslaughter, namely, to cause serious physical injury, and the facts
    in the record, which showed that the victim sustained sharp force injuries
    to his neck, that the defendant and the victim were alone in an apartment
    at the time of the victim’s death, that there was no way for intruders
    to enter the apartment undetected because the entrances to the apart-
    ment were blocked, that DNA evidence linked the victim and the defen-
    dant to a knife found in the apartment, and that there were no weapons
    found near the victim’s body or even in the same room as the victim,
    which effectively ruled out suicide, were sufficient to establish probable
    cause beyond mere suspicion that the defendant was the perpetrator
    and that he intended to cause, at the very least, serious physical injury
    to the victim; accordingly, the trial court properly determined that there
    was sufficient probable cause to continue with the manslaughter charge.
3. The evidence was sufficient to sustain the defendant’s conviction of
    manslaughter in the first degree, there having been sufficient evidence
    from which the jury reasonably could have inferred that the defendant
    intended to cause serious physical injury to the victim; the evidence
    presented at trial established that only the defendant and the victim
    were at the apartment at the time of the victim’s death, the circumstances
    of the victim’s death made it clear that the victim did not take his
    own life, DNA evidence linked the victim and the defendant to a knife
    recovered from the apartment, and the nature of the victim’s wounds
    supported the finding that an individual acted with the intent to cause,
    at the very least, serious physical injury to the victim.
4. The defendant’s claim that the trial court abused its discretion by denying
    his motion for a new trial was unavailing, there having been sufficient
    evidence for the jury reasonably to have found the defendant guilty of
    manslaughter in the first degree.
        Argued October 15—officially released December 11, 2018

                            Procedural History

   Substitute information charging the defendant with
the crime of manslaughter in the first degree, brought
to the Superior Court in the judicial district of New
Britain, where the court, Alander, J., denied the defen-
dant’s motion to dismiss; thereafter, the matter was
tried to the jury before Keegan, J.; subsequently, the
court, Keegan, J., denied the defendant’s motions for
judgment of acquittal; verdict of guilty; thereafter the
court, Keegan, J., denied the defendant’s motion for a
new trial and rendered judgment in accordance with
the verdict, from which the defendant appealed to this
court. Affirmed.
  Matthew D. Dyer, with whom was Kristen Mostowy,
for the appellant (defendant).
   James A. Killen, senior assistant state’s attorney,
with whom, on the brief, were Gail P. Hardy, state’s
attorney, and Paul N. Rotiroti, supervisory assistant
state’s attorney, for the appellee (state).
                         Opinion

   BISHOP, J. The defendant, Antoine Greene, appeals
from the judgment of conviction, rendered after a jury
trial, of one count of manslaughter in the first degree
in violation of General Statutes § 53a-55 (a) (1).1 The
defendant claims that the trial court erred by (1) deny-
ing his motion to dismiss after the court’s finding of no
probable cause for the state’s initial charge of murder
in violation of General Statutes § 53a-54a,2 and (2) deny-
ing his motions for a judgment of acquittal and for a
new trial on the basis that the evidence was insufficient
to support a finding that he intended to cause serious
physical injury to the victim.3 We affirm the judgment
of conviction.
   The following procedural history and facts, including
what the jury reasonably could have found from the
evidence adduced at trial, are relevant to our consider-
ation of the issues at hand. On March 21, 2015, the
defendant was living with his mother, Jackie Greene,
and the victim, William Greene, who was his father, in
New Britain in the first floor apartment of a three-family
house. The defendant’s mother departed the home some
time prior to 6 a.m., leaving the victim sleeping in the
bedroom and the defendant awake in the living room.
At approximately 8:11 a.m., New Britain police received
an emergency call from the defendant stating that the
victim was lying on the floor not breathing and that
there was blood all over the carpet. At 8:13 a.m., New
Britain police arrived at the apartment, followed shortly
thereafter by emergency medical personnel.
   When the police arrived they noticed a German shep-
herd on the back porch that they asked the defendant
to restrain. The defendant reported that he and the
victim were the only occupants in the apartment. Upon
entering the apartment, the police found the victim lying
face down on the living room floor in a pool of blood.
The police did not locate any signs of forced entry.
After securing the apartment, police allowed medical
personnel to enter and tend to the victim. In the course
of rendering medical assistance, the medical personnel
turned over the victim’s body and observed blood
steaming from where the body had been lying, which
indicated to the medical personnel that the victim’s
injuries were recent. On further examination, the medi-
cal personnel noticed an approximately six inch wound
to the victim’s neck. Detecting no pulse, the medical
personnel presumed the victim’s time of death to be
approximately 8:27 a.m. While the medical personnel
were tending to the victim, the police took multiple
photographs and gathered evidence, which included
seizing several knives from the kitchen.
  While being questioned at the scene, the defendant
indicated that he had not heard anyone in the apartment
between the time of his mother’s departure and his
discovery of the victim lying on the living room floor.
The police did not observe any blood on the defendant
or his clothing. They described the defendant’s
demeanor as calm and not upset. The defendant agreed
to accompany police back to the New Britain Police
Department, where he was interviewed for several
hours and given the opportunity to speak with his
mother and his uncle, Scott Davis.
   The medical examiner who conducted an autopsy on
the victim on March 22, 2015, noted cutting injuries to
the victim’s neck, as well as a cut to his left thumb. He
opined that the injuries were consistent with having
been inflicted by sharp force. The examiner testified
that the victim’s sharp force injuries were consistent
with injuries caused by a knife. The examiner deter-
mined, as well, that the victim’s right neck sharp force
injury had severed the victim’s carotid artery. He
described the wound to the right side of the neck as a
cut, due to the fact that the injury length on the skin
exceeded the depth into the skin. The left side neck
injury was a separate two inch cut. Finally, the medical
examiner testified that the injury to the thumb was
consistent with a defensive wound.
   After the defendant’s arrest on March 22, 2015, the
state charged the defendant, by way of information filed
on March 23, 2015, with murder in violation of § 53a-
54a. Pursuant to General Statutes § 54-46a,4 a probable
cause hearing for the murder charge was held on June
8, June 9, and July 14, 2015. During the court’s oral
ruling on probable cause for the murder charge on July
21, 2015, the court, Alander, J., indicated that it found
incriminating the fact that the defendant and the victim
were alone in the house at the time of the victim’s death,
that there were no signs of forced entry or any entry
by a third party, that the front door was blocked and
the back door was locked and guarded by a dog, that
there were no weapons found near the victim or in the
room where the victim was found, that the victim had
not been deceased for very long when police and medi-
cal personnel arrived, that the victim had defensive
wounds, and that DNA testing could not eliminate the
victim as a contributor to blood found on a steak knife
retrieved from the kitchen. The court found several
facts to be exculpatory, including the fact that there
was no blood observed on the defendant’s body, hands,
or clothes, that there were no signs of a struggle in the
home, and that, because medical personnel opined that
the victim was dead for less than one-half hour prior
to being declared dead at 8:27 a.m. and the defendant’s
911 call was at 8:11 a.m., this timeline gave the defen-
dant very little time to change his clothes, wash his
hands and body, clean the knife, and remove the knife
from the scene before calling the police.
 The court discounted testimony from Agustin
Morales-Rojas, who testified that, while he and the
defendant were incarcerated together, the defendant
had told him that he had killed the victim. Additionally,
the court did not credit the testimony of the defendant’s
uncle that the defendant had been under the influence
of drugs on the day of the homicide. On the basis of
the evidence adduced at the probable cause hearing,
the court found that the state had failed to establish
that the defendant intentionally killed the victim and,
thus, concluded that the state had not established prob-
able cause to charge the defendant with murder. Fol-
lowing the court’s decision, the state, that same day
and pursuant to Practice Book § 36-17, moved to file
an amended information charging the defendant with
manslaughter in the first degree in violation of General
Statutes § 53a-55 (a) (1).
   On August 18, 2015, the defendant filed a pretrial
motion to dismiss the substitute information pursuant
to General Statutes § 54-565 and Practice Book § 41-8
(1), (2), (4), and (5).6 The defendant claimed that the
court lacked jurisdiction over him in the absence of a
new warrant premised on a finding of probable cause
by an independent magistrate. The defendant argued,
as well, that there was insufficient evidence for substi-
tuting a charge of manslaughter for murder. The court,
Alander, J., denied the motion to dismiss on March 11,
2016. In doing so, the court clarified its earlier ruling
on probable cause for the murder charge, stating that
it did not find that there was insufficient evidence to
establish probable cause that the defendant was the
perpetrator of a crime. Rather, looking to the evidence
before it, as well as DNA evidence linking both the
victim and the defendant to a knife, the court stated
that it had found that the state had established probable
cause to charge the defendant with manslaughter.
   During the defendant’s jury trial on the manslaughter
charge in March and April, 2016, the state presented
evidence that several knives seized from the kitchen
of the apartment were examined by the state forensic
laboratory for possible biological evidence. One steak-
type knife with a serrated cutting edge and a wooden
handle tested positive for the presence of biological
material in two areas. The biological material was tested
to determine its source by DNA analysis, and the result
was then compared to DNA samples obtained from both
the victim and the defendant using standard DNA typing
procedures. The material found on the blade of the
knife was consistent with the DNA of the victim, and
the material found on the handle of the knife was a
mixture of DNA from which neither the defendant nor
the victim could be eliminated as contributors.
   At the close of the state’s case-in-chief, and again at
the close of the defendant’s case-in-chief, the defendant
moved orally for a judgment of acquittal. Both motions
were heard and denied by the court, Keegan, J. On April
7, 2016, a jury found the defendant guilty of manslaugh-
ter in the first degree in violation of § 53a-55 (a) (1).
The defendant subsequently filed a motion for a new
trial, dated April 11, 2016, which the court denied on
June 2, 2016. This appeal followed.
                            I
   We turn first to the defendant’s claims that the court
erred in denying his motion to dismiss because (1) the
court’s initial finding of no probable cause for murder
deprived the court of jurisdiction over him for both the
murder and the subsequent manslaughter charges, and
(2) there was insufficient evidence of probable cause
for the state to continue its prosecution of the man-
slaughter charge. We disagree.
                            A
   The defendant’s claim that the court lacked jurisdic-
tion over him for the manslaughter charge after having
found no probable cause for the murder charge is not
legally correct. This court has held that a trial court’s
finding of ‘‘a lack of probable cause to charge the defen-
dant with murder [does not preclude] the state from
proceeding to trial against the defendant on the lesser
included offense of manslaughter in the first degree
upon information.’’ State v. Timmons, 7 Conn. App.
457, 462, 509 A.2d 64 (1986), appeal dismissed, 204
Conn. 120, 526 A.2d 1340 (1987). In Timmons, this court
determined that the state had not established probable
cause for murder because the defendant had been
deprived of his constitutional right to a probable cause
hearing. See id., 461–62. This court held, ‘‘however, that
the [trial] court had proper jurisdiction over the charge
of manslaughter in the first degree. The state was enti-
tled to prosecute the defendant for manslaughter solely
on the basis of the original information charging murder
filed prior to his arraignment upon his arrest on a war-
rant that issued after a magisterial finding of probable
cause. While the information specifically charged the
defendant with murder, it served also to give him notice
of all lesser included charges, such as manslaughter in
the first degree of which he was ultimately convicted.
Jurisdiction of his person was properly obtained, and
retained for his trial and conviction on the charge of
manslaughter in the first degree.’’ Id., 463.
   Similarly, in the case at hand, although the court
initially found that the state had not established proba-
ble cause for murder, the court implicitly found that the
state had established probable cause for manslaughter.
Although the court did not make an express finding that
the evidence presented at the probable cause hearing
established probable cause that the defendant had com-
mitted the offense of manslaughter, that finding reason-
ably can be inferred from the court’s comments.7 In
conjunction with issuing its ruling on probable cause,
the court inquired into whether the state intended to file
an amended information and declined the defendant’s
request that his bail be substantially lowered.8 Addition-
ally, the court later made its finding of probable cause
for manslaughter explicit while ruling on the defen-
dant’s motion to dismiss.
   The state, therefore, was entitled to prosecute the
defendant for manslaughter on the basis of an amended
information filed at the conclusion of the hearing on
probable cause. See id. Practice Book § 36-17 provides
in relevant part that ‘‘[i]f the trial has not commenced,
the prosecuting authority may amend the information,
or add additional counts, or file a substitute information
. . . .’’ Additionally, ‘‘[b]efore the commencement of
trial, a prosecutor has broad authority to amend an
information . . . .’’ State v. Ayala, 324 Conn. 571, 585,
153 A.3d 588 (2017). As noted, the court clarified that
as a result of the hearing on probable cause, it had
found probable cause for the state to prosecute the
defendant for the offense of manslaughter. Accordingly,
the court’s initial determination of no probable cause
for the murder charge did not preclude it from consider-
ing the subsequent manslaughter charge set forth in the
state’s amended information filed after the probable
cause hearing.
                            B
   The defendant claims, as well, that the circumstantial
evidence presented at the probable cause hearing con-
cerning the nature of the victim’s physical injuries
points only to an intent to kill and not merely an intent
to cause serious physical injury. Thus, the defendant
asserts that the court should have granted his motion
to dismiss because there had been insufficient evidence
that he had intended only to cause serious physical
injury. We are unpersuaded.
   ‘‘When assessing whether the state has sufficient evi-
dence to show probable cause to support continuing
prosecution [following a motion to dismiss under § 54-
56], the court must view the proffered proof, and draw
reasonable inferences from that proof, in the light most
favorable to the state.’’ (Internal quotation marks omit-
ted.) State v. Pelella, 327 Conn. 1, 19, 170 A.3d 647
(2017). Furthermore, ‘‘[i]n making a finding of probable
cause, the trial court must determine whether the evi-
dence offered would warrant a person of reasonable
caution to believe that the accused had committed the
charged offense. . . . The quantum of evidence neces-
sary to establish probable cause exceeds mere suspi-
cion, but is substantially less than that required for
conviction. Our cases have made clear [t]hat there is
often a fine line between mere suspicion and probable
cause, and [t]hat line necessarily must be drawn by an
act of judgment formed in light of the particular situa-
tion and with account taken of all the circumstances.’’
(Internal quotation marks omitted.) State v. Guess, 44
Conn. App. 790, 794, 692 A.2d 849 (1997), aff’d, 244
Conn. 761, 715 A.2d 643 (1998).
   It is important to note that the intent to cause death
and the intent to cause serious physical injury are not
mutually exclusive as a matter of law. See State v.
Williams, 237 Conn. 748, 753, 679 A.2d 920 (1996). In
Williams, although the court acknowledged that
attempted murder and assault in the first degree each
‘‘require the same mental state, namely, a specific intent
. . . the particular intents required to [commit either
offense] are not the same. For each intent, a distinct
conscious objective is sought. A verdict of guilty of
attempted murder requires a finding of the specific
intent to cause death. . . . A verdict of guilty of assault
in the first degree . . . in contrast, requires a finding
of the specific intent to cause serious physical injury.
. . . We can perceive no logical reason to preclude, as
a matter of law, the simultaneous possession of these
intents by a defendant toward the same victim. . . . A
defendant can intend both to cause the victim a serious
physical injury and to kill the victim. No temporal sepa-
ration is required for the intent, but obviously one is
required for the result.’’ (Citations omitted; internal quo-
tation marks omitted.) Id., 754–55.
   As in State v. Timmons, supra, 7 Conn. App. 462, the
trial court’s initial finding of no probable cause for the
specific intent to cause death in the present case did
not preclude it from finding probable cause for the
similar, yet separate, intent required for manslaughter
in the first degree. Thus, the court was free to make a
separate determination of probable cause for man-
slaughter.
   The defendant nonetheless argues that the injuries
sustained by the victim, namely, the sharp force injuries,
‘‘substantial enough to sever the trachea and both
carotid arteries without anything more can only indicate
intent to kill’’ and, thus, no reasonable fact finder could
find that the defendant had only the intent to cause
serious physical injury. (Emphasis omitted.) As we have
indicated, however, the absence of proof of an intent
to kill does not preclude, as a matter of law, the finding
of an intent to cause serious physical injury. In support
of his argument, the defendant relies on our Supreme
Court’s decision in State v. Rasmussen, 225 Conn. 55,
72, 621 A.2d 728 (1993), in which the court determined
that ‘‘the cumulative effect of the evidence in the record
compelled the jury . . . to find that [the defendant]
had intended to kill his wife.’’ Specifically, the court
stated that ‘‘[i]t requires nothing more than common
sense to conclude that slashes to the neck of a con-
scious victim that severed the victim’s jugular vein,
trachea, larynx and esophagus and the impalement of
the victim by a spear are evidence of an intent to kill
rather than mere recklessness or intent to injure seri-
ously.’’ Id. In Rasmussen, the defendant argued that he
should have been charged on the lesser included charge
of manslaughter, as opposed to murder. See id., 68. The
court, however, found that neither the state nor the
defendant had introduced sufficient evidence to justify
a finding of guilt of the lesser included offense.9 Id.,
72–73.
   The case before us is not controlled by Rasmussen.
Unlike in Rasmussen, where the defendant argued that
the evidence presented entitled him to a lesser included
charge of manslaughter, the defendant in the present
case argues that a lack of evidence of an intent to
murder precludes a subsequent charge of manslaughter
in light of the victim’s injuries. Also, in ruling on the
defendant’s motion to dismiss in the present case, the
court indicated that it had found sufficient evidence
establishing probable cause that the defendant was the
perpetrator of the crime notwithstanding the severe
nature of the injuries sustained by the victim. The court
considered the facts that no one else was in the apart-
ment during the time between when the defendant’s
mother departed and the victim’s death, there was no
way for intruders to enter the apartment undetected
because the front door of the apartment was blocked
and the back door was locked and guarded by a dog,
there was DNA evidence linking the victim and the
defendant to a knife, and there were no weapons found
near the victim’s body or even in the same room as
the victim, thus, effectively ruling out suicide. These
findings are supported by the record and, taken
together, are more than enough to establish probable
cause beyond mere suspicion that the defendant was
the perpetrator and that he had intended to cause seri-
ous physical injury to the victim. See State v. Guess,
supra, 44 Conn. App. 794. Accordingly, we conclude that
the court properly determined that there was sufficient
probable cause to continue with the manslaughter
charge.
                            II
  We next turn to the defendant’s claims that the trial
court erred in denying his motions for a judgment of
acquittal and his motion for a new trial because there
was insufficient evidence for a jury to find beyond a
reasonable doubt that he intended to cause serious
physical injury to the victim. We disagree.
                            A
   ‘‘A motion for judgment of acquittal must be granted
if the evidence would not reasonably permit a guilty
finding. . . . In ruling on a motion for judgment of
acquittal, the trial court must determine whether a
rational trier of fact could find the crime proven beyond
a reasonable doubt.’’ (Citation omitted; footnote omit-
ted.) State v. Nival, 42 Conn. App. 307, 308–309, 678
A.2d 1008 (1996). Additionally, ‘‘[i]n reviewing the suffi-
ciency of the evidence to support a criminal conviction
we apply a two-part test. First, we construe the evidence
in the light most favorable to sustaining the verdict.
Second, we determine whether upon the facts so con-
strued and the inferences reasonably drawn therefrom
the [finder of fact] reasonably could have concluded
that the cumulative force of the evidence established
guilt beyond a reasonable doubt. . . .
    ‘‘We note that the jury must find every element proven
beyond a reasonable doubt in order to find the defen-
dant guilty of the charged offense, [but] each of the
basic and inferred facts underlying those conclusions
need not be proved beyond a reasonable doubt. . . .
If it is reasonable and logical for the jury to conclude
that a basic fact or an inferred fact is true, the jury is
permitted to consider the fact proven and may consider
it in combination with other proven facts in determining
whether the cumulative effect of all the evidence proves
the defendant guilty of all the elements of the crime
charged beyond a reasonable doubt. . . .
   ‘‘Moreover, it does not diminish the probative force
of the evidence that it consists, in whole or in part, of
evidence that is circumstantial rather than direct. . . .
It is not one fact, but the cumulative impact of a multi-
tude of facts which establishes guilt in a case involving
substantial circumstantial evidence. . . . In evaluating
evidence, the [finder] of fact is not required to accept
as dispositive those inferences that are consistent with
the defendant’s innocence. . . . The [finder of fact]
may draw whatever inferences from the evidence or
facts established by the evidence it deems to be reason-
able and logical. . . .
  ‘‘Finally, [a]s we have often noted, proof beyond a
reasonable doubt does not mean proof beyond all possi-
ble doubt . . . nor does proof beyond a reasonable
doubt require acceptance of every hypothesis of inno-
cence posed by the defendant that, had it been found
credible by the [finder of fact], would have resulted in
an acquittal. . . . On appeal, we do not ask whether
there is a reasonable view of the evidence that would
support a reasonable hypothesis of innocence. We ask,
instead, whether there is a reasonable view of the evi-
dence that supports the [finder of fact’s] verdict of
guilty." (Internal quotation marks omitted.) State v.
Franklin, 175 Conn. App. 22, 30–31, 166 A.3d 24, cert.
denied, 327 Conn. 961, 172 A.3d 801 (2017).
   "To convict the defendant of manslaughter in the
first degree, the state was required to prove beyond a
reasonable doubt that (1) the defendant intended to
cause serious physical injury to the victim and (2) he
caused [the victim’s] death. . . . The intent to cause
serious physical injury required for a conviction of man-
slaughter in the first degree under ’’ 53a-55 (a) (1), by
definition, require[s] a jury’s finding that the defendant
caused a physical injury which creates a substantial
risk of death, or which causes serious disfigurement,
serious impairment of health or serious loss or impair-
ment of the function of a bodily organ. . . . A person’s
intent may be inferred from his conduct, as well as the
surrounding circumstances, and is an issue for the trier
of fact to decide. . . . [A] factfinder may infer an intent
to cause serious physical injury from circumstantial
evidence such as the type of weapon used, the manner
in which it was used, the type of wound inflicted and
the events leading up to and immediately following the
incident.’’ (Citations omitted; internal quotation marks
omitted.) State v. James, 54 Conn. App. 26, 30–31, 734
A.2d 1012, cert. denied, 251 Conn. 903, 738 A.2d 1092
(1999).
   In the present case, there was sufficient evidence
from which the jury reasonably could have inferred that
the defendant intended to cause serious physical injury.
The evidence presented at trial established that only
the defendant and the victim were at their home at the
time of the victim’s death, and the circumstances of
the victim’s death made it clear that the victim did not
take his own life. Additionally, the nature of the victim’s
wounds supported the finding that an individual acted
with the intent to cause, at the very least, serious physi-
cal injury to the victim. Moreover, it was determined
that the victim had died shortly after emergency person-
nel arrived, and that DNA evidence linked the victim
and the defendant to a knife recovered from the home.
Accordingly, the evidence was sufficient to sustain a
conviction of manslaughter in the first degree.
                             B
   ‘‘[O]ur standard of review of the trial court’s denial
of a motion for a new trial is limited to a determination
of whether, by such denial, the court abused its discre-
tion. . . . As a reviewing court considering the trial
court’s decision granting or denying a motion for a new
trial, we must be mindful of the trial judge’s superior
opportunity to assess the proceedings over which he
or she has personally presided.’’ (Citations omitted;
internal quotation marks omitted.) State v. Roberson,
62 Conn. App. 422, 425–26, 771 A.2d 224 (2001). ‘‘In
determining whether there has been an abuse of discre-
tion, every reasonable presumption should be given to
the correctness of the [trial] court’s ruling.’’ Palkimas
v. Lavine, 71 Conn. App. 537, 544, 803 A.2d 329, cert.
denied, 262 Conn. 919, 812 A.2d 863 (2002).
   Indeed, ‘‘[t]he trial court should not set [aside] a ver-
dict . . . where there [is] some evidence upon which
the jury [reasonably could have] based its verdict, but
[the court should set aside the verdict] where the mani-
fest injustice of the verdict is so plain and palpable as
clearly to denote that some mistake was made by the
jury in the application of legal principles, or as to justify
the suspicion that [the jurors] or some of them were
influenced by prejudice, corruption or partiality.’’
(Internal quotation marks omitted.) State v. McCarthy,
105 Conn. App. 596, 601, 939 A.2d 1195, cert. denied,
286 Conn. 913, 944 A.2d 983 (2008).
  In the present case, the defendant argues that
because ‘‘the only evidence presented at trial leads to
the inescapable conclusion that the defendant intended
to kill [the victim],’’ the trial court abused its discretion
in denying the defendant’s motion for a new trial.
Because we hold that there was sufficient evidence
for the jury reasonably to find the defendant guilty of
manslaughter in the first degree in violation of § 53a-
55 (a) (1), we likewise reject the defendant’s claim that
the trial court’s denial of his motion for a new trial was
a manifest abuse of its discretion.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     General Statutes § 53a-55 (a) provides in relevant part: ‘‘A person is
guilty of manslaughter in the first degree when: (1) [w]ith intent to cause
serious physical injury to another person, he causes the death of such person
or of a third person . . . .’’
   2
     General Statutes § 53a-54a provides in relevant part: ‘‘A person is guilty
of murder when, with intent to cause the death of another person, he causes
the death of such person or of a third person or causes a suicide by force,
duress or deception . . . .’’
   3
     The defendant’s principal brief presents four claims on appeal. Because
the claims regarding the defendant’s motion to dismiss filed after the initial
probable cause hearing implicate jurisdiction, we address these issues
together. See part I of this opinion. We then address, in turn, the defendant’s
remaining claims regarding the sufficiency of the evidence for his conviction
of manslaughter. The sufficiency claim pertains to the defendant’s motions
for a judgment of acquittal and his motion for a new trial. See part II of
this opinion.
   4
     General Statutes § 54-46a (a) provides in relevant part that ‘‘[n]o person
charged by the state . . . shall be put to plea or held to trial for any crime
punishable by death, life imprisonment without the possibility of release or
life imprisonment unless the court at a preliminary hearing determines there
is probable cause to believe that the offense charged has been committed
and that the accused person has committed it. . . .’’ As such, a court obtains
jurisdiction over any crime punishable by death, life imprisonment without
the possibility of release, or life imprisonment upon a finding of probable
cause for that crime. See State v. Guess, 44 Conn. App. 790, 794, 692 A.2d
849 (1997) (‘‘[w]e have held . . . that where evidence offered at a probable
cause hearing is insufficient to establish probable cause, the trial court
lacks jurisdiction over the defendant’s person’’ [internal quotation marks
omitted]), aff’d, 244 Conn. 761, 715 A.2d 643 (1998).
   5
     General Statutes § 54-56 provides: ‘‘All courts having jurisdiction of crimi-
nal cases shall at all times have jurisdiction and control over informations
and criminal cases pending therein and may, at any time, upon motion by
the defendant, dismiss any information and order such defendant discharged
if, in the opinion of the court, there is not sufficient evidence or cause to
justify the bringing or continuing of such information or the placing of the
person accused therein on trial.’’
   6
     Practice Book § 41-8 provides in relevant part: ‘‘The following defenses
or objections, if capable of determination without a trial of the general issue,
shall, if made prior to trial, be raised by a motion to dismiss the information:
   ‘‘(1) Defects in the institution of the prosecution including any grand
jury proceedings;
   ‘‘(2) Defects in the information including failure to charge an offense;
                                        ***
   ‘‘(4) Absence of jurisdiction of the court over the defendant or the sub-
ject matter;
   ‘‘(5) Insufficiency of evidence or cause to justify the bringing or continuing
of such information or the placing of the defendant on trial . . . .’’
   7
     The court, Alander, J., stated the following at the probable cause hearing:
   ‘‘[T]he elimination of alternative explanation for the victim’s death cer-
tainly leads me to suspect that the defendant is responsible for the death
of [the victim] and it may even rise to the level of a strong possibility that
the defendant intentionally murdered [the victim] but there’s not enough
[evidence] to say that the defendant must have been the perpetrator because
we have no other explanation for [the victim’s] death.
   ‘‘The state must provide evidence that establishes the defendant intention-
ally caused the death of [the victim]. It must be more than mere suspicion.
It must be enough to warrant a person of reasonable caution to believe that
the defendant intentionally killed [the victim]. That standard was not met
in this case with respect to the charge of murder. So I obviously find that
the state has not established probable cause to charge [the defendant] with
the murder of [the victim].’’ (Emphasis added).
   8
     The court, Alander, J., had the following exchanges with the parties at
the probable cause hearing:
   ‘‘The Court: Do you have [an] amended information?
   ‘‘[The Prosecutor]: Yes, sir, I do.
   ‘‘The Court: Okay. You want to file that?
   ‘‘[The Prosecutor]: At this time, with the court’s permission, I will be
filing a substitute information, Your Honor, charging [the defendant] with
manslaughter in the first degree.
   ‘‘The Court: Okay. Now, there’s been a bond set I assume for the murder
charge. I don’t know whether there needs to be a new bond set now, whether
you’re seeking a new bond. . . .
                                        ***
   ‘‘The Court: I believe some reduction is warranted in light of the fact that
the charge he’s now facing is manslaughter in the [first] degree as opposed
to murder but, frankly, I don’t think a significant reduction is warranted
because the charges he faces are still serious and so I’m going to reduce
that bond to [$70,000] cash. . . .’’
   9
     In Rasmussen, the court determined ‘‘that in order to meet the third
prong of [State v. Whistnant, 179 Conn. 576, 588, 427 A.2d 414 (1980)], there
must be sufficient evidence, introduced by either the state or the defendant
. . . to justify a finding of guilt of the lesser offense.’’ State v. Rasmussen,
supra, 225 Conn. 67–68.